Name: Commission Directive 1999/55/EC of 1 June 1999 adapting to technical progress Council Directive 77/536/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors (Text with EEA relevance)
 Type: Directive
 Subject Matter: transport policy;  technology and technical regulations;  means of agricultural production;  organisation of transport
 Date Published: 1999-06-11

 Avis juridique important|31999L0055Commission Directive 1999/55/EC of 1 June 1999 adapting to technical progress Council Directive 77/536/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors (Text with EEA relevance) Official Journal L 146 , 11/06/1999 P. 0028 - 0030COMMISSION DIRECTIVE 1999/55/ECof 1 June 1999adapting to technical progress Council Directive 77/536/EEC relating to the roll-over protection structures of wheeled agricultural or forestry tractors(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 74/150/EEC of 4 March 1974 on the approximation of the laws of the Member States relating to the type-approval of wheeled agricultural or forestry tractors(1), as last amended by Directive 97/54/EC of the European Parliament and of the Council(2), and in particular Article 11 thereof,Having regard to Council Directive 77/536/EEC of 28 June 1977 on the approximation of the laws of the Member States relating to the roll-over protection structures of wheeled agricultural or forestry tractors(3), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 11 thereof,(1) Whereas, in order to improve safety in the face of the growing variety of tractors on the market, provisions are now required to ensure equal treatment for tractors with a reversible driving position, that is to say, having a reversible seat and steering wheel designed to increase operational versatility and improve the supervision of implements;(2) Whereas the arrangements for testing roll-over protection structures should be harmonised with the arrangements defined in code 3 of the Organisation for Economic Cooperation and Development (OECD) for the official testing of protection structures for agricultural tractors (dynamic tests);(3) Whereas the measures provided for in this Directive are in accordance with the opinion of the Committee for Adaptation to Technical Progress established by Article 12 of Directive 74/150/EEC,HAS ADOPTED THIS DIRECTIVE:Article 1Annexes I, II and III to Directive 77/536/EEC are hereby amended as shown in the Annex hereto.Article 21. From 1 July 2000, Member States may not:- refuse to grant EC type-approval, to issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC, or to grant national type-approval, in respect of any type of tractor, or- prohibit the entry into service of tractors,if the tractors in question meet the requirements of Directive 77/536/EEC as amended by this Directive.2. From 1 January 2001, Member States:- may no longer issue the document provided for in the third indent of Article 10(1) of Directive 74/150/EEC in respect of any type of tractor which does not meet the requirements of Directive 77/536/EEC as amended by this Directive,- may refuse to grant national type-approval in respect of a type of tractor which does not meet the requirements of Directive 77/536/EEC, as amended by this Directive.Article 31. Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 30 June 2000 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.2. Member States shall communicate to the Commission the text of the main provisions of national law that they adopt in the field governed by this Directive.Article 4This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 5This Directive is addressed to the Member States.Done at Brussels, 1 June 1999.For the CommissionMartin BANGEMANNMember of the Commission(1) OJ L 84, 28.3.1974, p. 10.(2) OJ L 277, 10.10.1997, p. 24.(3) OJ L 220, 29.8.1977, p. 1.ANNEXAnnexes I, II and III to Directive 77/536/EEC are amended as follows:1. in Annex I, item 2.2, the following third indent is added: "- as regards tractors with a reversible driving position (i.e. with a reversible seat and steering wheel) or fitted with optional seats, only the testing method described in part B of Annex III shall apply.";2. in Annex II, the following item 3.1.1.5 is added: "3.1.1.5. In the case of a tractor with a reversible driving position (i.e. with a reversible seat and steering wheel), the first impact shall be longitudinal and shall be applied at the heaviest extremity (with more than 50 % of the mass of the tractor). It shall be followed by a crushing test at the same extremity. The second impact shall be on the lightest extremity, and the third impact shall be from the side. Lastly, a second crushing test shall be carried out on the lightest extremity.";3. Part B of Annex III is amended as follows:(a) the following text is added at the end of the second paragraph of item 1.3.1: "In the case of a tractor with a reversible driving position (i.e. with a reversible seat and steering wheel), the point of impact shall be determined in relation to the intersection of the median plane of the tractor and of a plane perpendicular to it, by a straight line passing through a point that is equidistant from the two seat reference points.";(b) the following items 2.2.11, 2.2.12 and 2.2.13 are added: "2.2.11. In the case of a tractor with a reversible driving position (i.e. with a reversible seat and steering wheel), the clearance shall be a combination of the two clearances determined by the two positions of the steering wheel and seat.2.2.12. In the case of a tractor which can be fitted with optional seats, the tests shall be based on the combined clearance of the seat reference points for all available seat-fitting options. The roll-over protection structure must not enter the combined clearance around the various seat reference points.2.2.13. Where a new option for the seat is proposed after the test has taken place, a calculation is made to determine whether the clearance around the new seat reference point is located entirely within the combined clearance established previously. If this is not the case, a new test is required."